MEMORANDUM**
The district court erred in concluding that there were no genuine issues of material fact presented below. Fed.R.Civ.P. 56(c). The declarations of Jeffrey Sjobring and Charles Randle raise triable issues of fact as to the amount of damage to plaintiffs’ homes and the corresponding costs of repairing those damages. Viewed in the light most favorable to plaintiffs Rosenblatt and Ecung, the Sjobring and Randle declarations show that plaintiffs’ homes suffered damage for which they were undercompensated. The reasons given by the district court for disregarding the declarations go to their weight, not their admissibility. For example, the district court rejected Sjobring’s repair estimate because it was calculated using a 2002 cost-estimating guide. However, it is plaintiffs’ theory of the case that the damage sustained in 1994 was fraudulently concealed and not discovered until many years later. Whatever uncertainty was caused by plaintiffs’ delay in obtaining a damages estimate must redound to the detriment of defendants for having caused the concealment. Taking the plaintiffs’ allegations in the light most favorable to them, it remains to be seen whether it was unreasonable to estimate the cost of repairing the concealed damage using 2002 numbers. The orders of the district court granting Allstate summary judgment are REVERSED and this ease is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.